conscience, see Harmelin v. Michigan, 501 U.S. 957, 1000-01 (1991)
                (plurality opinion); Blume, 112 Nev. at 475, 915 P.2d at 284.
                Accordingly, we conclude that Shaw's sentence does not violate the
                constitutional proscriptions against cruel and unusual punishment.
                            Second, Shaw claims that the district court abused its
                discretion at sentencing by relying upon suspect evidence and improper
                argument. He specifically argues that "[Airtually each witness called
                by the State referenced the first sentencing result and asked the court
                to impose the same sentence. The State argued the same approach."
                Although a sentencing "court is privileged to consider facts and
                circumstances which clearly would not be admissible at trial," Silks v.
                State, 92 Nev. 91, 93-94, 545 P.2d 1159, 1161 (1976), we "will reverse a
                sentence if it is supported solely by impalpable and highly suspect
                evidence," Denson v. State, 112 Nev. 489, 492, 915 P.2d 284, 286 (1996).
                We conclude that the victims' and State's calls for a maximum sentence
                were not evidence and Shaw has not demonstrated that the district
                court abused its sentencing discretion.   See Chavez v. State, 125 Nev.
328, 348, 213 P.3d 476, 490 (2009).
                           Third, Shaw claims that the prosecutor committed misconduct
                by arguing that the district court should impose the same sentence that
                was previously imposed. Shaw did not object to the prosecutor's
                sentencing argument and he has not demonstrated plain error because
                there was no error: the prosecutor was merely arguing for the punishment
                he thought was appropriate. See Valdez v. State, 124 Nev. 1172, 1190, 196



SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 194Th
                P.3d 465, 477 (2008) (reviewing unpreserved claims of prosecutorial
                misconduct for plain error).
                            Having concluded that Shaw is not entitled to relief, we
                            ORDER the judgment of conviction AFFIRMED.'




                                         Pickering


                                                                                           J.
                                                           Saitta



                cc:   Hon. Jerome Polaha, District Judge
                      Karla K. Butko
                      Attorney General/Carson City
                      Washoe County District Attorney
                      Washoe District Court Clerk




                       "The fast track statement does not comply with formatting
                requirements of NRAP 3C(h)(1) and NRAP 32(a)(4) because it does not
                have one-inch margins on all four sides. We caution appellant's counsel
                that future failure to comply with the applicable rules when filing briefs in
                this court may result in the imposition of sanctions. See NRAP 3C(n)



SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A